Mr. Justice Harlan,
in Ms dissenting opinion, said: ‘‘Granting, then, that there is a liberty of contract which cannot be violated, even under the sanction of direct legislative enactment, but assuming, as according to settled law we may assume, that such liberty of contract is-subject to such regulations as the state may reasonably prescribe for the common good and the well-being of society, what are the conditions under which the judiciary may declare such regulations to be in excess of legislative authority and void? Upon this point there is no room for dispute; for the rule is universal that a legislative enactment, federal or state, is never to be disregarded or held invalid, unless it be, beyond question, plainly and palpably in excess of legislative power, . ... It is plain that this statute was enacted to protect the physical well-being of those who work in bakery and confectionery establishments. It may be that the statute had its origin, in part, in the belief that employers and employees in such establishments were not upon an equal footing, and that the necessities of the latter often compelled them to submit to such exactions as unduly taxed their strength. Be this as it may, the statute must be taken as expressing the belief of the people of New York that, as a general rule, and in the case of the average man, labor in excess of sixty hours during a week in such establishments may endanger the health of those who thus labor. "Whether or not this be wise legislation, it is not the province of the court to inquire. Under our systems of government, the courts are not concerned with the wisdom or policy or legislation. So that, in determining the question of power to interfere with liberty of contract, the court may inquire whether the means devised by the state are germane to an end which may be lawfully accomplished and have a real or substantial relation to the protection of health, as involved in the daily work of the persons, male and. female, engaged in bakery and confectionery establishments. . . . *831I take leave to say that the New York statute, in the particulars here involved, cannot be held to be m conflict with the fourteenth amendment, without enlarging the scope of the amendment far beyond its original purpose,, and without bringing under the supervision of this court; matters which have been supposed to belong exclusively to the legislative departments of the several states, when exerting their conceded power to guard the health and safety of their citizens by such regulations as they in-their wisdom deem best. Health laws of every description constitute, said Chief Justice Marshall, a part of that mass of legislation which ‘ embraces everything within the territory of a state, not surrendered to the general government, all which can be most advantageously exercised by the states them selves.’ ”